DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 04/20/2022 is acknowledged.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the electric connection element in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP 2016039672, English translation appended) as evidenced by Ishiguro (US PG Pub 2012/0014819)Regarding Claim 10:In Figures 1-3, Nakajima discloses an electronic motor vehicle fluid pump (electric oil pump 1 for an vehicle transmission, see paragraph [0015]) comprising: a pump housing (14, 15, 17 and 20, see paragraph [0020]); a motor (3) which is electronically commutated (electronic commutation using inverter discussed in paragraph [0028]), the motor (3) comprising, a motor rotor (6) which is permanently magnetized (rotor has permanent magnets 8), a motor stator (5) comprising a stator body (9) and a plurality of stator coils (coil 19 wound around each teeth forms plurality of stator coils, see paragraph [0026]), a cylindrical metal motor can (33, see paragraph [0027]) which is configured to fluidically separate the motor stator and the motor rotor (as seen in Figure 1), the cylindrical metal motor can (33) comprising a circumferential surface (cylinders have circumferential outer surfaces), and a motor electronics unit (controller 4) comprising an electric ground terminal (ground plate 37), the motor electronics unit (4) being arranged at a dry side (dry side in motor chamber 21) of the cylindrical metal motor can (as seen in Figure 1) and being electrically connected to the plurality of stator coils so as to energize the plurality of stator coils to drive the motor rotor (as stated in paragraphs [0028]-[0029]); a pump wheel (12) which is arranged to co-rotate with the motor rotor (see paragraph [0018]); and an electric connection element (35) which is configured to provide a direct electric connection between the electric ground terminal (37) of the motor electronics unit and the cylindrical metal motor can (see Figure 3 and paragraph [0030])Nakajima fails to disclose that the electric connection element is in a touching electrical contact with the circumferential surface of the cylindrical metal motor can.However, in Figure 1, Ishiguro disclose a similar electric fluid pump (1), wherein the electric connection element (copper wire) is in a touching electrical contact with the circumferential surface of a cylindrical metal motor can (as explained in paragraph [0025]: “According to the electric pump 1 disclosed here, the can 14 is made from an electrically conductive material and the can 14 is being connected to ground. An example of grounding method is to fasten a copper wire to the can 14 and connect the extended copper wire to the ground outside of the electric pump 1.” Furthermore, as seen in Figure 1, this copper wire extends from a circumferential surface 14a of the metal motor can 14).It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have rearranged a portion of Nakajima’s electric connection element (35) to be in direct electrical touching contact with the circumferential surface of  Nakajima’s cylindrical metal motor can (33) (in the manner evidenced by Ishiguro, for example by moving the electrical connection element 35 and the ground terminal closer to the circumferential surface of the can such that at least a small portion of 35 can contact said circumferential surface) since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.Regarding Claim 11:In Figures 1-3, Nakajima as modified discloses an electronic motor vehicle fluid pump (electric oil pump 1), wherein the pump housing (14, 15, 17 and 20) is made of a plastic (housing portions 17 and 20 are made of a thermoplastic resin, see paragraph [0020]).Regarding Claim 12:In Figures 1-3, Nakajima as modified discloses an electronic motor vehicle fluid pump (electric oil pump 1), wherein the cylindrical metal motor can (33) is provided as a cylindrical metal tube (as seen in Figure 1, the outer circumference of the can is formed as a metal tube, wherein 33 is disclosed as a metal case in paragraph [0027]).Note: A tube can be closed at one end and still be considered a tube. Regarding Claim 13:In Figures 1-3, Nakajima as modified discloses an electronic motor vehicle fluid pump (1), wherein the cylindrical metal motor can is provided as a cylindrical metal pot (as seen in Figure 1).Regarding Claim 15:In Figures 1-3, Nakajima as modified discloses an electronic motor vehicle fluid pump (1), further comprising: a thermal compound (heat dissipating sheet 34 is made from silicone rubber which is considered a thermal compound, see paragraph [0030]), wherein, the cylindrical metal motor can (33) comprises an axial end (end that contacts 34), and the motor electronics unit (4) is arranged at the axial end of the cylindrical metal motor can (as seen in Figure 1) so as to be electrically isolated from and thermally connected to the cylindrical metal motor can via the thermal compound (control board 26 of electronics unit 4 is thermally connected to the can 33 via the thermal compound 34 as seen in Figure 1 and disclosed in paragraph [0030]).Regarding Claim 17:In Figures 1-3, Nakajima as modified discloses an electronic motor vehicle fluid pump (1), wherein the electric connection element (35) is provided as a metal spring (disclosed as a metal plate spring type contact in paragraph [0030]) which is fixed to the electric ground terminal (37) of the motor electronics unit (4) and which is in electrical contact with the cylindrical metal motor can (as modified, a portion of the metal spring would contact the circumferential surface of the can).Regarding Claim 18:In Figures 1-3, Nakajima as modified discloses an electronic motor vehicle fluid pump (1), wherein the electric connection element (35) is further electrically connected with the stator body (the electric connection element 35 is electrically connected to the metal motor can 33 which is in turn in direct contact with the stator body 9 these three elements form an electrical connection since metal is a conductor of electricity).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0017073 discloses a submerged rotor electric water pump
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746